Name: 2007/156/EC: Commission Decision of 7 March 2007 amending Decision 2005/51/EC as regards the period during which soil contaminated by pesticides or persistent organic pollutants may be introduced into the Community for decontamination purposes (notified under document number C(2007) 663)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  deterioration of the environment;  environmental policy;  trade;  means of agricultural production
 Date Published: 2007-03-08; 2007-08-24

 8.3.2007 EN Official Journal of the European Union L 68/7 COMMISSION DECISION of 7 March 2007 amending Decision 2005/51/EC as regards the period during which soil contaminated by pesticides or persistent organic pollutants may be introduced into the Community for decontamination purposes (notified under document number C(2007) 663) (2007/156/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 15(1) thereof, Whereas: (1) By way of derogation from Directive 2000/29/EC, Commission Decision 2005/51/EC of 21 January 2005 authorising Member States temporarily to provide for derogations from certain provisions of Council Directive 2000/29/EC in respect of the importation of soil contaminated by pesticides or persistent organic pollutants for decontamination purposes (2) authorises, for a limited period, Member States participating in the United Nations Food and Agriculture Organisation (FAO) programme on prevention and disposal of obsolete and unwanted pesticides to permit the introduction of soil contaminated by such pesticides into the Community for treatment in dedicated hazardous waste incinerators. (2) Since the implementation of that programme has been delayed, the period during which contaminated soil may be introduced under the authorisation granted by Decision 2005/51/EC should be extended. (3) Decision 2005/51/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 In the second paragraph of Article 1 of Decision 2005/51/EC the words 28 February 2007 are replaced by the words 28 February 2009. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 March 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2006/35/EC (OJ L 88, 25.3.2006, p. 9). (2) OJ L 21, 25.1.2005, p. 21.